DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-20 are pending. Claims 1-20 are presented for examination on the merits.
Drawings
Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. See Figures 8A-8H (only one SEQ ID NO: is provided in the captions).
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 6, 7, 8,  10, 11, 12, 13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Person et al. (“Person”, Chem Res Toxicol, 2005, cited in the IDS dated 1/11/2021).
Person teaches the reaction of cytochrome c with the electrophilic compounds (glutathion-S-yl}-1,4-benzoquinone (GSBQ) and iodoacetamide was studied using mass spectrometry. GSBQ is a nephrotoxic quinol-thioether metabolite of benzoquinone, while iodoacetamide is an alkylating
agent targeting cysteine thiols. Both chemicals formed covalent adducts with cytochrome c.
MS/MS spectra were used to identify signature ions for GSBQ-adducted peptides from the
characteristic fragmentation patterns. Neutral losses of the 129 Da y-glutamate residue and
of the 273 Da glutathione moiety were found in both cysteine thiol- and lysine amine-linked GSBQ adduct MS/MS. Characteristic fragment ions were used in conjunction with the scoring algorithm for spectral analysis to search for adducted species present at low levels in the sample, and the analysis is applicable generally to detection of glutathione conjugates by MS/MS.
Parallel analysis using matrix-assisted laser desorption ionization-MS to compare spectra of control and treated samples allowed identification of peptide adducts formed by direct addition
of GSBQ and by the subsequent loss of the glutathione moiety in a pH-dependent cyclization
reaction (e.g., abstract).
Person teaches an analytical method, comprising:
contacting a broad thiol reactive compound, (glutathione-S-yl)1,4-benzoquinone, GSBQ  or GSHQ with a polypeptide (AVAGCAGAR) to form a broad thiol reactive compound-polypeptide conjugate (Figure 1);
 ii) analyzing the broad thiol reactive compound-polypeptide conjugate using a 
mass spectrometry assay (Figure 1, page 43);
iii) detecting one or more thiolated ions of the broad thiol reactive compound, or
derivative ions thereof, produced in the mass spectrometry assay (Figure 1, page 43);
and
iv) identifying that the broad thiol reactive compound forms an irreversible bond
with the polypeptide based on the detection of the one or more thiolated ions, or derivative ions thereof, in the mass spectrometry assay (e.g., base peak MH+- H2O) at 1170.3, along with other fragment ions in Figure 1 that confirm bonding of the GSHQ, e.g., b6 and y7, y6 and y5);
wherein the thiolated ions or derivatives thereof are fragment ions. The limitation of claim 2: “wherein the compound-polypeptide conjugate comprises one or more thioether bonds between the compound and the polypeptide” is taught, e.g., in Figure 2 (page 44). The limitation of claim 3: “wherein the irreversible bond is an irreversible covalent bond” is taught, e.g., in Figures 1 and 2. 


    PNG
    media_image1.png
    581
    406
    media_image1.png
    Greyscale

The limitation of claim 4 “wherein step i) comprises contacting the compound and the polypeptide in the presence of a first solvent compound” is taught, e.g., in page 42, col 2, under “Preparation of GSHQ Adducts of Model Peptides”, wherein the solvent is water. The limitation of claim 5: “further comprises contacting the compound and the polypeptide in the presence of a buffer agent 
Is taught, e.g., in page 41, col. 2, “Preparation of GSHQ adducts of Model Peptides” wherein buffer ammonium bicarbonate is used in the peptide reaction mixture. The limitation of claim 6: “wherein step i) is performed using a molar excess of the compound compared to the polypeptide“ is taught in page 42, col 2, under “Preparation of GSHQ Adducts of Model Peptides”, where the excess is 2-fold. The limitation of claim 7 is partly met: “further comprising contacting the broad thiol reactive compound-polypeptide conjugate with an acid prior in the presence of a second solvent component prior to performing the mass spectrometry assay of step ii)” is taught, e.g., in page 43 which teaches sinapinic acid (the acid) as the solvent and protein adduct buffered with 100 mM ammonium bicarbonate at pH 8 or with 50 mM ammonium bicarbonate, 50 mM ammonium acetate (the second solvent component, broadly, see pages 35-36 of the instant specification) at pH 6 overnight. The limitation of claim 8: “wherein the method further comprises digesting the broad thiol reactive compound-polypeptide conjugate prior to the performing the mass spectrometry assay of step ii)” is taught, e.g., in page 42, col 2, under “Preparation of GSHQ Adducts of Model Peptides”, wherein Trypsin was added at 1:50 (w/w) trypsin to the peptide and the solution was incubated for 2 h at 37 C.  The limitation of claim 9 is drawn to “wherein the digesting comprises reacting the broad thiol reactive compound-polypeptide conjugate with trypsin in the presence of a third solvent component, e.g., page 43, col. 1, digest solutions are carried out in alpha-cyano-4-hydroxycinnamic acid (a third solvent). The limitations of claim 10 “wherein the peptide comprises one or more amino acids residues comprising at least one sulfur atom” and claim 11: “wherein the polypeptide comprises one or more cysteine residues” are taught, e.g., by the presence of cysteine in the peptide of Figure 1, page 43. The limitation “wherein the broad thiol reactive compound is identified as irreversibly bonding to one or more cysteine residues of the polypeptide” is taught, e.g., in Figures 1, 2, 4 and Scheme 1. See also abstract. The limitation of claim 13: “wherein the broad thiol reactive compound is iodoacetamide group” is taught, e.g., in page 42, col. 1. The limitation of claim 15: “wheren the polypeptide is a protein or a protein fragment”, and of claim 16 “wherein the polypeptide is a protein fragment comprising from about 10 to about 30 amino acid residues” is taught, e.g., in page 42, col. 1, Figure 1 and Table 1.
Therefore the reference is deemed to anticipate the instant claims above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 10,969,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US’394 comprise overlapping subject matter. US ‘394 is drawn to “an analytical method, comprising: i) contacting a test compound with a polypeptide to form a test-compound-polypeptide conjugate; ii) analyzing the test compound-polypeptide conjugate using a mass spectrometry assay; III detecting one or more thiolated ions of the test compound or derivative ions thereof, produced in the mass spectrometry assay; and identifying that the test compound irreversibly bonds to the polypeptide based on the detection of the one or more thiolated ions, or derivative ions thereof, in the mass spectrometry assay; wherein the thiolated ions or derivative ions thereof are fragment ions.” Dependent claims include “the method of claim 1, wherein the compound-polypeptide conjugate comprises one or more thioether bonds between the test compound and the polypeptide”; “the method of claim 1, wherein step i) comprises contacting the test compound and the polypeptide in the presence of a first solvent component”; “the method of claim 1, wherein step i) further comprises contacting the test compound and the polypeptide in the presence of a buffer agent”; “the method of claim 1, wherein step i) is performed using a molar excess of the test compound compared to the polypeptide”; “the method of claim 1, further comprising contacting the test compound-polypeptide conjugate with an acid in the presence of a second solvent component prior to performing the mass spectrometry assay of step ii)”; “the method of claim 1, wherein the method further comprises digesting the test compound-polypeptide conjugate prior to the performing the mass spectrometry assay of step ii)”; “the method of claim 7, wherein the digesting comprises reacting the test compound-polypeptide conjugate with trypsin in the presence of a third solvent component”; “the method of claim 1, wherein the polypeptide comprises one or more amino acids residues comprising at least one sulfur atom”; “the method of claim 9, wherein the polypeptide comprises one or more cysteine residues”; “the method of claim 10, wherein the test compound is identified as irreversibly bonding to one or more cysteine residues of the polypeptide”; “the method of claim 11, wherein the test compound comprises one or more groups independently selected from the group consisting of acrylamide groups, dimethylamino acrylamide groups, iodoacetamide groups, chloroacetamide groups, maleimide groups, and reactive C—X groups, wherein X is a halogen”; “the method of claim 1, wherein the test compound is selected from the group consisting of JNK-IN-7, HBX-19818, MI-2, TL10-201, THZ1, QL-47, ibrutinib, neratinib, and TL11-113”; “the method of claim 1, wherein the polypeptide is a kinase selected from the group consisting of JNK2, JAK3, CDK7, CDK12, ITK, USP-7, TAK1, and EGFR, or a fragment thereof”; “the method of claim 1, wherein the polypeptide comprises an amino acid sequence having at least 90% sequence identity to a sequence selected from the group consisting of: TABLE-US-00012 (SEQ ID NO: 1) L-M-D-A-N-L-C-Q-V-I-Q-M-E; (SEQ ID NO: 2) L-V-M-E-Y-L-P-S-G-C-L-R; (SEQ ID NO: 3) M-A-P-P-D-L-P-H-W-Q-D-C-H-E-L-W-S-K; (SEQ ID NO: 4) H-G-C-L-S-D-Y-L-R-S-Q-R-G-L-F-A-A-E; (SEQ ID NO: 5) Y-F-S-N-R-P-G-P-T-P-G-C-Q-L-P-R-P-N-C-P-V-E-T-L-K; (SEQ ID NO: 6) G-C-L-L-D-Y-V-R; (SEQ ID NO: 7) F-G-L-C-S-G-P-A-D-T-G-R; (SEQ ID NO: 8) Y-M-A-N-G-C-L-sL-N-Y-L-R; (SEQ ID NO: 9) I-C-D-F-G-T-A-C-D-I-Q-T-H-M-T-N-N-K; and (SEQ ID NO: 10) Y-F-S-N-R-P-G-P-T-P-G-C-Q-L-P-(13C6-15N4)R-P-N-C- P-V-E-T-L-K.” 
Other independent claims are drawn to “an analytical method, comprising: i) contacting a first mixture comprising one or more test compounds with a second mixture comprising one or more polypeptides to form a third mixture comprising one or more compound-polypeptide conjugates, wherein each of the compound-polypeptide conjugates comprise one or more thioether bonds; ii) analyzing the third mixture using a mass spectrometry assay; iii) detecting one or more thiolated ions, or derivative ions thereof, produced in the mass spectrometry assay; and iv) identifying that one or more of the test compounds binds irreversibly to one or more of the polypeptides based on the detection of the one or more thiolated ions, or derivative ions thereof, in the mass spectrometry assay”; “an analytical method comprising: i) reacting one or more acrylamide compounds with a thiol-containing compound to form one or more acrylamide thiolated derivatives; ii) analyzing the one or more acrylamide thiolated derivatives in a mass spectrometry assay; iii) generating a database of fragment ion spectra comprising the mass spectra of each of the one or more acrylamide thiolated derivatives; iv) contacting a first mixture comprising more than one test compound with a second mixture comprising more than one polypeptide to form a third mixture comprising more than one compound-polypeptide conjugate, wherein each of the compound-polypeptide conjugates comprise one or more thioether bonds; v) analyzing the third mixture using a mass spectrometry assay; vi) detecting one or more thiolated ions produced in the mass spectrometry assay; vii) isolating the one or more thiolated ions; viii) performing a mass spectrometry assay on the one or more isolated thiolated ions; ix) comparing the mass spectra of the one or more thiolated ions to the database of fragment ion spectra; and x) identifying that one or more of the test compounds binds irreversibly to one or more of the polypeptides based on the detection of one or more thiolated ions in the mass spectrometry assay of step v) and the identification a mass spectrum in the database of fragment ion spectra that is substantially identical to the mass spectrum of the isolated thiolated ion of step viii)”; “an analytical method, comprising: i) contacting a test compound with a first mixture comprising one or more polypeptides to form a second mixture comprising one or more test compound-polypeptide conjugates, wherein each of the test compound-polypeptide conjugates comprise one or more thioether bonds; ii) treating an aliquot of the first mixture with a vehicle control to form a third mixture; iii) treating the third mixture with a broad thiol-reactive compound to form a fourth mixture comprising one or more broad thiol-reactive compound-polypeptide conjugates formed through one or more thioether bonds; iv) treating the second mixture with a broad thiol-reactive compound labeled with one or more stable isotopes selected from the group consisting of 15N, 13C, and 18O to form a fifth mixture comprising one or more test compound-polypeptide conjugates and one or more isotopically labeled broad thiol-reactive compound-polypeptide conjugates, whereby each conjugate is formed through one or more thioether bonds; v) combining the fourth and fifth mixtures to form a combined mixture; vi) enzymatically digest the combined mixture of polypeptides and polypeptide-conjugates to form a mixture of peptides comprising a combination of (i) one or more test compound-peptide conjugates, (ii) one or more broad thiol-reactive compound-peptide conjugates, and (iii) one or more isotopically labeled broad thiol-reactive compound-peptide conjugates, whereby each conjugate is formed through one or more thioether bonds; vi) analyzing the combined mixture of peptides using a targeted mass spectrometry assay; vii) detecting one or more thiolated ions, or derivative ions thereof, produced in the mass spectrometry assay; and viii) determining target engagement stoichiometry for the test compound-polypeptide conjugate based on the ratio of thiolated ions, or derivative ions thereof, derived from the isotopically labeled and unlabeled broad thiol reactive compound-peptide conjugates, produced in the targeted mass spectrometry assay.” Another independent claim is drawn to “a compound or ion selected from the group consisting of (see pages 113-128 of the patent)”. Yet another independent claim is  draw to “an analytical method, comprising: i) contacting a first mixture comprising one or more test compounds with a second mixture comprising one or more polypeptides to form a third mixture comprising one or more compound-polypeptide conjugates, wherein each of the compound-polypeptide conjugates comprise one or more thioether bonds; ii) contacting the third mixture with a fourth mixture comprising one or more chemically-modified analogs of the one or more test compounds contained in the first mixture to form a fifth mixture comprising one or more test compound-polypeptide conjugates and one or more chemically-modified test compound-polypeptide conjugates; wherein each of the test compound-polypeptide conjugates and chemically-modified test compound polypeptide conjugates comprise one or more thioether bonds; iii) preparing a sixth mixture from the fifth mixture, wherein the sixth mixture comprises one or more chemically-modified test compound-polypeptide conjugates comprising one or more affinity tags; iv) analyzing the sixth mixture using a mass spectrometry assay; v) detecting one or more thiolated ions produced in the mass spectrometry assay; and vi) identifying that one or more of the chemically-modified test compounds binds irreversibly to one or more of the polypeptides based on the detection of the one or more thiolated ions in the mass spectrometry assay”, with dependent claims: “the method of claim 16, wherein the method further comprises digesting the test compound-polypeptide conjugate prior to performing the mass spectrometry assay of step ii)”; “the method of claim 21, wherein the digesting comprises reacting the test compound-polypeptide conjugate with trypsin in the presence of a third solvent component”; “the method of claim 22, wherein the third solvent component comprises aqueous ammonium bicarbonate”; “the method of claim 16, wherein each of the one or more test compound-polypeptide conjugates comprises one or more thioether bonds between the test compound and the polypeptide”; ‘the method of claim 16, wherein each of the polypeptides comprises one or more cysteine residues”; “the method of claim 16, wherein the each of the test compounds is identified as irreversibly bonding to one or more cysteine residues of at least one of the one or more polypeptides”; “the method of claim 16, wherein each of the test compounds comprises one or more groups independently selected from the group consisting of acrylamide groups, dimethylamino acrylamide groups, iodoacetamide groups, chloroacetamide groups, maleimide groups, and reactive C—X groups, wherein X is a halogen”; “the method of claim 16, wherein one or more of the test compounds is identified as a kinase inhibitor”; “the method of claim 16, wherein at least one of the test compounds is selected from the group consisting of JNK-IN-7, TL10-201, THZ1, QL-47, ibrutinib, and neratinib”; “the method of claim 16, wherein each of the one or more polypeptides is a protein or a protein fragment”; “the method of claim 16, wherein the polypeptide is a protein fragment comprising from about 10 to about 30 amino acid residues”; “the method of claim 16, wherein each of the one or more polypeptides is a kinase or a kinase fragment”; “the method of claim 16, wherein at least one of the polypeptides is a kinase selected from the group consisting of JNK2, JAK3, CDK7, CDK12, ITK, USP-7, and EGFR, or a fragment thereof”; “the method of claim 16, wherein the polypeptide is a kinase fragment comprising from about 10 to about 30 amino acid residues”; “the method of claim 16, wherein at least one of the polypeptides comprises an amino acid sequence having at least 90% sequence identity to a sequence selected from the group consisting of: TABLE-US-00013  (SEQ ID NO: 1) L-M-D-A-N-L-C-Q-V-I-Q-M-E;  (SEQ ID NO: 2) L-V-M-E-Y-L-P-S-G-C-L-R;  (SEQ ID NO: 3) M-A-P-P-D-L-P-H-W-Q-D-C-H-E-L-W-S-K;  (SEQ ID NO: 4) H-G-C-L-S-D-Y-L-R-S-Q-R-G-L-F-A-A-E;  (SEQ ID NO: 5) Y-F-S-N-R-P-G-P-T-P-G-C-Q-L-P-R-P-N-C-P-V-E-T-L-K;  (SEQ ID NO: 6) G-C-L-L-D-Y-V-R;  (SEQ ID NO: 7) F-G-L-C-S-G-P-A-D-T-G-R;  (SEQ ID NO: 8) Y-M-A-N-G-C-L-sL-N-Y-L-R;  (SEQ ID NO: 9) I-C-D-F-G-T-A-C-D-I-Q-T-H-M-T-N-N-K; and  (SEQ ID NO: 10) Y-F-S-N-R-P-G-P-T-P-G-C-Q-L-P-(.sup.13C.sub.6-.sup.15N.sub.4)R-P-N-C- P-V-E-T-L-K”; “the method of claim 16, further comprising reacting one or more acrylamide compounds with a thiolated compound to form one or more acrylamide thiolated derivatives, prior to the contacting of step i)”; “the method of claim 36, further comprising analyzing the one or more acrylamide thiolated derivatives in a mass spectrometry assay”; “the method of claim 37, wherein analyzing the one or more acrylamide thiolated derivatives comprises generating a database of fragment ion spectra comprising the mass spectra of each of the one or more acrylamide thiolated derivatives”; “the method of claim 16, wherein the method further comprises isolating the one or more thiolated ions after the detecting of step iii)”; “the method of claim 39, further comprising performing a mass spectrometry assay on the one or more isolated thiolated ions prior to the identifying of step iv)”; “the method of claim 38, wherein the identifying of step iv) further comprises identifying a mass spectrum in the database of fragment ion spectra that is substantially identical to the mass spectrum of the isolated thiolated ion”; “the method of claim 16, wherein the thiolated compound is β-mercaptoethanol”; “the method of claim 16, wherein the first mixture comprises more than one test compound”; “the method of claim 16, wherein the second mixture comprises more than one polypeptide”; “the method of claim 16, wherein the first mixture comprises more than one test compound and the second mixture comprises more than one polypeptide”; “the method of claim 18, wherein the vehicle control is DMSO”; “the method of claim 18, wherein the broad thiol-reactive compound comprises an acrylamide group, a maleimide group, a N-functionalized maleimide, iodoacetamide, or any combination thereof”; “the method of claim 47, wherein the broad thiol-reactive compound is labeled with one or more stable isotope labels selected from the group consisting of 15N, 13C, and 18O”; “the method of claim 48, wherein the target engagement stoichiometry is determined by comparing the amount of isotopically labeled and unlabeled thiolated ions, or derivative ions thereof, produced in the mass spectrometry”; ”the method of claim 18, wherein the broad thiol-reactive compound is selected from the group consisting of: 2-iodo-1-morpholinoethan-1-one; 1-((2R,6R)-2,6-dimethylmorpholino)-2-iodoethan-1-one; 1-((2R,6S)-2,6-dimethylmorpholino)-2-iodoethan-1-one; 1-(2,2-dimethylmorpholino)-2-iodoethan-1-one; 1-(3,5-dimethylmorpholino)-2-iodoethan-1-one; 1-(hexahydrocyclopenta[b][1,4]oxazin-4(4aH)-yl)-2-iodoethan-1-one; 1-(2,3-dihydro-4H-benzo[b][1,4]oxazin-4-yl)-2-iodoethan-1-one; N-(4-cyanophenyl)-2-iodoacetamide; 2-iodo-N-phenylacetamide; 2-iodo-N-(p-tolyl)acetamide; 2-iodo-1-(4-methylpiperazin-1-yl)ethan-1-one 2,2,2-trifluoroacetate; N-(furan-2-ylmethyl)-2-iodoacetamide; 2-iodo-N-(1-methyl-1H-imidazol-4-yl)acetamide; and N-ethylmaleimide”; “the method of claim 20, wherein the one or more chemically-modified analogs each comprise an alkyne or azide moiety”; “the method of claim 20, wherein preparation of the sixth mixture comprises reacting the one or more chemically-modified analogs of the fifth mixture under conditions of suitable for performing click chemistry or biorthogonal chemistry to attach an affinity handle to the one or more chemically-modified analogs, thereby producing the chemically-modified test compound-polypeptide conjugates comprising one or more affinity tags”; “
the method of claim 20, further comprising biochemically purifying the sixth mixture to enrich the sixth mixture in the chemically-modified, tagged test compound-polypeptide conjugates, prior to the analyzing of step iv).”
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 5, 7, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 10,969,394 in view of “Person”, Chem Res Toxicol, 2005, cited in the IDS dated 1/11/2021.
US ‘394 and Person are relied upon as above.
With regards to the limitations comprising using buffer and/or using a second or third solvent components in the reaction mixtures, it is routine to optimize solvents and pH. One of ordinary skill in the art would have been motivated to explore what conditions of solubility were optimal for the peptide reaction mixtures. One of ordinary skill in the art would have had a reasonable expectation of success given buffers such as ammonium bicarbonate and ammonium acetate and solvents such as water, methanol and water mixtures and ethyl acetate were compatible with the polypeptide mixtures of Person. See, e.g., pages 41-43.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 11/2022